Name: Commission Directive 81/643/EEC of 29 July 1981 adapting to technical progress Council Directive 77/649/EEC on the approximation of the laws of the Member States relating to the field of vision of motor vehicle drivers
 Type: Directive
 Subject Matter: European Union law;  organisation of transport;  international trade;  transport policy
 Date Published: 1981-08-15

 Avis juridique important|31981L0643Commission Directive 81/643/EEC of 29 July 1981 adapting to technical progress Council Directive 77/649/EEC on the approximation of the laws of the Member States relating to the field of vision of motor vehicle drivers Official Journal L 231 , 15/08/1981 P. 0041 - 0042 Finnish special edition: Chapter 13 Volume 11 P. 0152 Spanish special edition: Chapter 13 Volume 11 P. 0218 Swedish special edition: Chapter 13 Volume 11 P. 0152 Portuguese special edition Chapter 13 Volume 11 P. 0218 COMMISSION DIRECTIVE of 29 July 1981 adapting to technical progress Council Directive 77/649/EEC on the approximation of the laws of the Member States relating to the field of vision of motor vehicle drivers (81/643/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (1), as last amended by Directive 80/1267/EEC (2), and in particular Article 11 thereof, Having regard to Council Directive 77/649/EEC of 27 September 1977 on the approximation of the laws of the Member States relating to the field of vision of motor vehicle drivers (3), and in particular Article 5 thereof, Whereas, in the light of experience gained, it has been established that the present wording of Item 5.1.3 of Annex I to Directive 77/649/EEC relating to the field of vision of drivers of category M1 vehicles, as defined in Annex I to Directive 70/156/EEC, imposes limitations on the design of vehicles ; whereas this has resulted in the withholding of type approval from vehicles bearing obstructions which do not in any way restrict the driver's field of vision; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives aimed at the Removal of Technical Barriers to Trade in the Motor Vehicles Sector, HAS ADOPTED THIS DIRECTIVE: Article 1 Item 5.1.3 of Annex I to Directive 77/649/EEC is hereby replaced by the following: "5.1.3. There shall be no obstructions other than those created by A. pillars, fixed or mobile vent-window division bars, external radio aerials, rear-view mirrors and windscreen wipers in the driver's 180 º forward direct field of vision below a horizontal plane through V1 and above three planes through V2, one being perpendicular to the plane X-Z and declining forward 4 º below the horizontal and the other two being perpendicular to the plane Y-Z and declining 4 º below the horizontal (see Annex IV, Figure 3). The following shall not be deemed obstructions to the field of vision: - embedded or printed "radio aerial" conductors having the following maximum widths: >PIC FILE= "T0020424"> These "radio aerial" conductors shall not pass through zone A, as defined in Directive 78/318/EEC relating to wiper and washer systems of motor vehicles (1). Two "radio aerial" conductors may, however, pass through zone A if their width does not exceed 0 73 mm, this value being increased to 0 75 mm when one single conductor passes through zone A. - "defrosting/demisting" conductors, which are normally in "zigzag" or sinusoidal form and have the following dimensions: >PIC FILE= "T0020425"> (1) OJ No L 81, 28.3.1978, p. 49." (1) OJ No L 42, 23.2.1970, p. 1. (2) OJ No L 375, 31.12.1980, p. 34. (3) OJ No L 267, 19.10.1977, p. 1. Article 2 Member States shall bring into force the provisions necessary in order to comply with this Directive not later than 31 December 1982 and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 29 July 1981. For the Commission Karl-Heinz NARJES Member of the Commission